   

 
 

 

UNITED sTATEs DISTRICT coURT § …, §§ § §§§ § § t§
soUTHERN DISTRICT on NEW YoRK §§§§§§§ §§ “““ M § f ’§ §§
mr WW` f
§ la § ~ ”"*§"'/"~ ’
X @--»~§§`g § ~’ ' ;;..§ fgs/§§
LUCIN HAMnToN, 7
Petitioner,
-againsr-
is Civ. 5432 (PAC)
NAVIENT soLUTIoNs, LLC,
Respondent. OPINION & ()R})ER
____________________________________________________________ X

HONORABLE PAUL A. CROTTY, United States District Judge:

The parties have filed cross applications to vacate and confirm an arbitration award in
favor of Respondent Navient Solutions, LLC (“Navient”) for $12,5 12.72--the outstanding
amount Petitioner Lucin Hamilton owed on a student loan.

On lime 28, 2017, Hamilton prevailed in an arbitration on the argument that Navient had
harassed her by repeatedly calling her cell phone using an automatic telephonic dialing system
(“ATDS” or “autodialer”) in violation of the Telephone Consumer Protection Act (“TCPA”), 47

U.S.C. § 227. On June 27, 2017, the day before issuing his award in favor of Hamilton, the

arbitrator refused to reopen the record to consider the effect of a Second Circuit case decided on

June 22, 2017, Reyes v. Lincoln Automotive Financial Services, 861 F.3d 51 (Zd Cir. 2017),
holding that the TCPA does not permit parties to unilaterally revoke bargained-for consent to use
an ATDS to contact them. The arbitrator stated that revocation of consent was not an issue
requiring reconsideration because the parties had stipulated that Harnilton had revoked her

consent to be contacted with an ATDS by Navient. Navient appealed, and on March 19, 2018, a

three-judge arbitration panel found that under Reyes, I~lamilton’s consent Was not revocable and
awarded judgment in favor of Navient.

Harnilton argues that the arbitration panel exceeded its power in violation of the Federal
Arbitration Act (“FAA”), 9 U.S.C. §§ lO(a), by setting aside a factual determination made in the
original evidentiary proceeding (Dkt. 6 111 21~22.) According to Hamilton, the arbitration panel
Was not empowered to make a new factual determination on appeal contrary to a stipulation in
the original arbitration (Id.) Navient counters that Hamilton’s application for vacatur was not
timely filed and that Hamilton cannot meet the heavy burden of demonstrating that the final
award shows manifest disregard for the law or falls Within 9 U.S.C. §§ 10(a), (Dkt. 25 at 6), and
cross-moves to confirm the award pursuant to 9 U.S.C. § 9, (Dkt. 14 at 4~11 (“Cross-Pet.”)).

For the reasons stated below, the Court DENIES Hamilton’s Petition and Motion to
Vacate the Arbitration Award and GRANTS Navient’s Petition to Coniirm the Arbitration
Awmd

BACKGROUND

 

I. Student Loan Agreement

On Septernber 25, 2007, Hamilton executed a student loan application and promissory
note, (Dkt. 14 Ex. A (the “Note”)), to obtain a student loan. Pursuant to the Note, Harnilton
agreed to make periodic payments on the ioan, which is serviced by Navient, and consented to
Navient’s use of “automated telephone dialing equipment or an artificial or pre-recorded voice
message” to contact her regarding the loan. (Cross Pet. 1511 S»ll & Note 111{ A, B.4, K. l, O.l4.)

An arbitration clause provided that either “party may elect to arbitrate-Wand require the
other to arbitrate-m . . . any legal claim, dispute, or controversy between [the parties] that arises

from or relates in any way to the Note. . . .” (Id. 1[ S.4.) Paragraph S.S of the Note states that:

Any court With jurisdiction may enter judgment upon the arbitrator’s award. The

arbitrator’s award Will be final and binding, except fort (l) any appeal right under the

Federal Arbitration Act, 9 U.S.C. §§ l et seq. (the “FAA”); and (2) Claims involving

more than $50,000. For Claims involving more than $50,000, any party may appeal the

award to a three-arbitrator panel appointed by the Adtninistrator, which will reconsider
de novo any aspect of the initial award that is appealed The panel’s decision will be

final and binding, except for any appeal right under the FAA. . . .

Hamilton could have opted out of the arbitration provision within 60 days after the date
of her first disbursement, but she did not exercise that option. (Ia'. 11 S.l.)

Navient began to contact Hamilton on her cell phone regarding outstanding loan
payments, and declared the loan in default as of November 30, 2016. (Cross Pet. 1[ 17.) As of
May l, 2017, the parties stipulated that the outstanding balance on Hamilton’s unpaid loan was
$12,512.72. (Id. 15 18.)

Il. Arbitration Proceedings

ln October 2016, I-larnilton commenced an arbitration with the American Arbitration
Association, contending that Navient was harassing her by using an automated telephone dialing
system to incessantly dial her cellular telephone without her consent, in violation of the TCPA,
and seeking $208,500 in damages (Cross Pet. ‘|l 21; Dkt. 611 7 & Ex. 1 at 8.)

On May 9, 2017, an in-person evidentiary arbitration hearing was held before a single
arbitrator in New York. (Dkt. 14 il 24.) Prior to the hearing, the parties entered into a set of

written stipulations, which stated in relevant part:

9. On April 21, 2016, Ms. Hamilton instructed one of NSL’s call-center agents to stop
calling her on her cellular telephone She was advised that she Wouid be “taken off the
autodialer.”

10. On April 2], 2016, NSL’s call-center agent updated NSL’s system of record to update
Ms. Hamilton’s autodial consent permission from “Y” to “N.”

ll. After the conversation on April 21, 2016 NSL no longer possessed l\/ls. Hamilton’s
consent to place calls to her cellular telephone using an automatic telephone dialing
system.

12. NSL called Ms. Hamilton’s cellular telephone number two hundred thirty-seven (237)
times after April 21, 2016.

(Dkt. 6 EX. 2 1{11 9-12.) lThere was no evidence presented at the hearing regarding consent to call
Hamilton using an ATDS. (Dkt. 6 1[ 9.) Rather, the hearing focused on whether the device used
to call Hamilton was, in fact, an A'I`DS. (See id.)

On June 22, 2017, the U.S. Court of Appeals for the Second Circuit held in Reyes v.
Lincoln Automotive Financial Services, 861 F.?)d 51 (Zd Cir. 2017), that the TCPA does not
permit a party to unilaterally revoke consent that was made as part of a bargained~for exchange,
rather than gratuitously. Navient emailed the arbitrator to request that the record be reopened for
the limited purpose of considering the effect of Reyes, which it stated had “the potential to be
dispositive” because under it, the parties’ stipulation that I-Iamilton had revoked her consent to
the use of an ATDS would not have been legally effective (Dkt. 25 Ex. A.)

On June 27, 2017, the arbitrator denied Navient’s request to reopen the record because
Navient had stipulated that it “no longer possessed Ms. Harnilton’s consent to place calls to her
cellular telephone using an automatic telephone dialing system” and “[r] evocation of consent by
[Hamilton} [wa]s . . . not an issue presented for decision in this arbitration.” (Dkt. 14 Ex. 2.)

The arbitrator found in favor of Harnilton on June 28, 2017, and awarded her $116,000 in
damages, offset by the outstanding balance of her student loan owed to Navient in the amount of
$12,512.72, for a total net award to Hamilton of $103,487.28. (Dkt. 6 1§ 10 & Ex. 4.)

On July 5, 2017, Navient filed a Notice of Appeal of the award to a three~judge
arbitration panel, and on November 17, 2017, the arbitration panel denied Harnilton’s motion to
dismiss the appeal. (Id. 1111 11-14 & Ex. 9.) The arbitration panel issued a final award on March
l9, 2018, finding that under Reyes, Hamilton’s “consent was not revocable, and her withdrawal

of consent Was null and void,” reversing and vacating the portion of the initial award ruling in

Hamilton’s favor, and affirming the initial award ruling in favor of Navient the outstanding
balance of the Loan-»--$lZ,SlZ.'FZ. (Dkt. 6 11 16 & EX. 13.)

Hamilton now seeks to vacate the arbitration award, and has filed both a Petition and
Motion to Vacate. (Dkts. 6, 20.) Navient cross-moves to confirm the award. (Dkts. 14, 16.)

DISCUSSION

I. Standards

A. Application for Vacatur

Under the FAA, a district court’s role in reviewing an arbitral award is “narrowly
limited,” and requires “great deference” to arbitrators’ determinations Dolcm v. ARC Mech.
Corp., No. ll CIV. 09691 PAC, 2012 WL 4928908, at *2 (S.D.N.Y. OCt. 17, 2012). “A motion
to vacate filed in federal court is not an occasion for de novo review of an arbitral award.”
Wallace v. Butler, 378 F.3d 182, 189 (Zd Cir. 2004). Rather, a district court may vacate an
arbitration award only under the very limited circumstances outlined in the FAA, where:

(1) the award was procured by corruption, fraud, or undue means',

(2) there was evident partiality or corruption in the arbitrators, or either of them;

(3) the arbitrators were guilty of misconduct in refusing to postpone the hearing, upon
sufficient cause shown, or in refusing to hear evidence pertinent and material to the
controversy; or of any other misbehavior by which the rights of any party have been
prejudiced; or

(4) the arbitrators exceeded their powers, or so imperfectly executed them that a mutual,
final, and definite award upon the subject matter submitted was not made.

9 U.S.C. § lO(a). Under Second Circuit case law, a district court may also vacate an arbitral
award if the arbitrator showed manifest disregard for, or intentional defiance of, the law. See
STMicroelecrronics, N.V. v. Credt`r Suisse Sec. (USA) LLC, 648 F.3d 68, 78 (2d Cir. 2011). In
considering whether the arbitrator showed manifest disregard, a court should be “highly

deferential ” to the arbitrator and vacate the award only in rare circumstances Id.

5

B. Motion to Conf`irm

When a party applies for confirmation of an arbitration award pursuant to an agreement
between the parties that a court may enter judgment on an award, a district court must grant the
order “unless the award is vacated, modified, or corrected.” 9 U.S.C. § 9; see also Scandinavian
Reinsurance C0. Ltd. v. Saint Paul Fire and Marine Ins. Co., 668 F.3d 60, 78-79 (2d Cir. 2012).
Accordingly, unless one of the four circumstances outlined in 9 U.S.C. § 10 exist or the
arbitrators showed manifest disregard for, or intentional defiance of the law, a reviewing court
must confirm an arbitration award.
II. Analysis

A. Tirneliness

As an initial matter, Navient argues that Hamilton’s motion to vacate is untimely for one
of two reasons: (1) it Was originally filed as a petition rather than a motion, and was not refiled as
a motion until July l'i', 2018-approximately four weeks after the expiration of the three-month
period for challenging the arbitration panel’s final decision under 9 U.S.C. § 12; or (2) even if
the petition were deemed a “motion,” it was not served on Hamilton via electronic case filing
(“ECF”) until June 20, 2018, one day after the three-month period closed. (Dkt. 25 at 14.)

Hamilton did not initially file her request for vacatur in the proper form, as a motion.
Kmse v. Sands Bros. & Co., 226 F. Supp. 2d 484, 486 (S.D.N.Y. 2002) (“A request for vacatur
must be made in the form of a motion.”). lnstead, she first filed a complaint, civil cover sheet,
and request for issuance of summons on June 15, 2018. (Dkts. 1~3.) The Clerk’s office flagged
filing errors, and indicated that the wrong event type was selected for filing the complaint (Id.)
On June 18, 2018, Hamilton refiled the requested documents without error, relabeling the

complaint a “Petition to Vacate Arbitration.” (See Dkts. 5~8.) On June 19, 2018, electronic

summons was issued to Navient, (Dkt. 10), and on June 20, 2018 (one day late), service of the
petition was completed on Navient, (see Dkt. 11). Finally, on July 17, 2018--nearly a month
beyond the time prescribed under 9 U.S.C. § l2_l-Iamilton filed the required “motion” to vacate
the arbitration award. (Dkt. 20).

District courts have exercised discretion, however, in considering petitions to vacate as
motions under the FAA, and have recognized that the terms “petition” and “rnotion” are often
used interchangeably1 See, e.g., Lobaz`to v. Chase Bank, No. ll CIV. 6883 PGG, 2012 WL
3104926, at *4 (S.D.N.Y. luly 31, 2012), a)jf’d, 529 F. App’x 100 (2d Cir. 20l3); Questar
Capital Corp. v. Gorter, 909 F. Supp. 2d 789, 802 (W.D. Ky. 2012) (collecting cases).

Regardless of whether the initial petition can be considered a motion, it was still served
one day late. While it may appear to be harsh to strictly enforce the time provision, it must be
noted that the goal of arbitration is to settle disputes efficiently and to avoid the cost of long
term, expensive litigation And “[t]he Second Circuit has made clear that there is no exception to
this three month limitation period.” Kruse, 226 F. Supp. 2d at 486. The three month period
prescribed by 9 U.S.C. § 12 “is a statute of limitations and the failure to bring a timely motion is
an absolute bar to an application seeking vacatur or modification.” Ne. Sec., Inv. v. Quest
Capital` Strategies, Inc., No. 03 Civ.2056(RWS), 2003 WL 22535093, at "‘2 (S.D.N.Y. Nov. 7 ,
2003). Even where a litigant “confronts obstacles to the prompt service of her pleading . . .
because she must wait until that Clerk processes her complaint, that would not excuse her non-

compliance with the notice requirement.” Santos v. Gen. Elec. Co., No. 10 CIV. 6948 JSR

 

1 rfhe Court also notes the irony that Navient’s cross application to confirm the arbitration award was initially filed
as a “Cross-Petition,” not a motion. (Dkt. 14 at 4.)

Ml-ID, 2011 WL 5563544, at *7 (S.D.N.Y. Sept. 28, 2011), report and recommendation adopted,
No. 10 CIV. 6948 JSR, 2011 WL 5563536 (S.D.N.Y. Nov. 15, 2011).

Moreover, the Federal Rules of Civil Procedure only govern applications made under the
FAA to the extent that procedures are not provided for in the FAA. As the FAA creates a strict
three-month limitations period from the date of entry of an award for a party to serve an
application to vacate, Fed. R. Civ. P. 4(m) does not extend the period of service to be 90 days
after filing of a complaint or other termed application for vacatur. See 9 U.S.C. § 6; Fed. R. Civ.
P. 8l(a)(6)(B)', see also Kmse v. Sartds Bros. & Co., 226 F. Supp. 2d 484, 486 (S.D.N.Y. 2002).

l-lamilton could have emailed her application for vacatur to Navient or otherwise
provided notice on time. Instead, service was not completed until one day after a deadline for
which there are no exceptionsl Hamilton’s motion is time-barred Even if it were not, the Court
would still deny the motion to vacate for the following reasons

B. Motion to Vacate

ln general, a stipulation of fact fairly entered into by the parties is controlling See Fisher
v. First Sramford Bank & Tr. Co., 751 F.2d 519, 523 (2d Cir. 1984). A stipulation of law,
however, does not control. See ial The relevant stipulation reads, “After the conversation on
April 21, 2016 NSL no longer possessed Ms. Harnilton’s consent to place calls to her cellular
telephone using an automatic telephone dialing system.” (Dkt. 6 Ex. 2 11 11.) The question of
whether Ms\ llamilton could unilaterally revoke her bargained-for consent is a legal question.
The parties’ stipulations of fact do not control as to matters of law.

While Ms. Hamilton may not have presented evidence concerning her consent to be
contacted by an ATDS at the initial arbitration hearing because of this factual stipulation, the

appellate arbitration panel did not exceed its powers, show manifest disregard for the law, or

otherwise violate 9 U.S.C. § lO(a) in considering Reyes and holding that Hamilton could not
unilaterally revoke her consent.

Hamilton attempts to distinguish her case-mwhere Navient acknowledged Hamilton’s
request to cease being contacted on her cell phone and promised she would be taken off the
autodialer_with Reyes_where there was no acknowledgement of a cease and desist effort. But
Navient’s attempts to accommodate Hamilton’s request, by switching from an autodialer to a live
caller, do not mean that Hamilton revoked her consent or orally modified the terms of her loan
such that Reyes is inapplicable Indeed, as is clear by Hamilton’s complaint that Navient called
her on her cell phone over 200 times after April 21, 2016, Navient did not believe or agree that
Hamilton was permitted to unilaterally revoke the consent she gave in her student loan
agreement The arbitration panel did not exceed its powers or act improperly in applying Reyes.

The arbitration panel also did not manifestly disregard the law in this case. To the
contrary, rather than “willfully flout[ing] the governing law by refusing to apply it,” Westerbeke
Corp. v. Daihatsu Motor Co., 304 F.3d 200, 217 (2d Cir. 2002), the arbitration panel applied a
Second Circuit holding to conclude that the factual stipulation regarding withdrawal of consent
had no legal impact2 The arbitration panel did not ignore a clear law, but rather obeyed one.
See Daferco Im"l Steel Trading v. T. Klaveness Shipping A/S, 333 F.3d 383, 389 (2d Cir. 2003).
Moreover, even if the Court believed that Reyes was ambiguous (it does not), application of an

ambiguous legal standard would still not constitute manifest disregard See id.

 

2 Several courts outside of this district have held that callers can unilaterally revoke consent to be contacted via
autodialer. See ACA lm"l v. Fed. Commc’ns Comm ’n, 885 F.3d 687, 709 (D.C. Cir. 2018); Van Patten v. Vertt`cal
Fimess Groap, LLC, 847 F.3d 1037, 1047 (9th Cir. 2017); Osort`o v. Srate Farm Bank, F.S.B., 746 F.3d 1242, 1255-
56 (l lth Cir. 2014); Gager v. Dell Financiai Services, LLC, 727 F.3d 265, 270-72 (3d Cir. 2013). But that the
arbitration panel chose to follow the Second Circuit’s directly applicable holding in Reyes%onceming the
revocation of consent made as part of a bargained-for exchange-is far from manifest disregard to the law.

That the arbitration panel applied Second Circuit law rather than Utah law also did not
show manifest disregard or violate 9 U.S.C. § 10(a). Hamilton did not argue to the arbitration
panel that Utah law should be applied In fact, Hamilton encouraged application of New York
contract law. (See Dkt. 6 Ex. 6 at 3.) The arbitration panel’s failure to consider a choice of law
question that was not presented to it does not Warrant vacatur.

C. Motion to Confirm

For the reasons discussed sapra, there is no reason to vacate, modify, or correct the final
arbitration award The arbitration panel explained more than a “barely colorable justification”
for its award See D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006). As the
parties have agreed that a court with jurisdiction may enter judgment upon the award, the Court
must grant the application to confirm the award See 9 U.S.C. § 9.

CONCLUSION

Because Hamilton’s application for vacatur was untimely and the arbitration panel did
not manifestly disregard the law, exceed its authority, or act impartially, corruptly, or with
misconduct, the Court DENIES Hamilton’s Petition to Vacate the Arbitration Award and Motion '
to Vacate Arbitration Award and GRANTS Navient’s Petition to Confirrn the Arbitration Award.

The Clerk of Court is directed to close the motions at Dkts. 16 and 20, enter judgment in

favor of Respondent, and close the case.

Dated: New York New York SO ORDERED

February H, 2019
arm

PAUL A. CROTTY
United States District Judge

10

